Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13th, 2021 has been entered.
 
Response to Amendments  
The amendment filed on 7/13/2021 has been entered. Claims 1 – 8 remain pending. Claim 5 – 6 remain withdrawn. 

	
Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004/111515, disclosed in IDS 8/30/18 using espacenet translation (provided in office action mailed 5/26/20)) as evidenced by Tanigawa (JP2004/263276, using JPO translation).

Regarding claim 1, Ishikawa teaches a samarium-iron-nitrogen (Sm-Fe-N) magnetic powder [“summary of invention”, lines 10 – 15]. Ishikawa discloses the composition of the magnetic powder including the amount of oxygen, hydrogen, and surface area [Table 3]. Specifically, Example 10 contains hydrogen in 0.09 wt% (900 ppm) and oxygen in 4.4 wt% (44000 ppm) and a surface area of 7.7 m2/cm3 which results in (see below), which anticipates both claimed ranges:

                 
                    
                        
                            H
                            y
                            d
                            r
                            o
                            g
                            e
                            n
                             
                            (
                            p
                            p
                            m
                            )
                        
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                             
                            (
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            900
                        
                        
                            7.7
                        
                    
                    =
                    116.9
                
                                   
                    
                        
                            O
                            x
                            y
                            g
                            e
                            n
                             
                            (
                            p
                            p
                            m
                            )
                        
                        
                            S
                            u
                            r
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                             
                            (
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            44000
                        
                        
                            7.7
                        
                    
                    =
                    5714.3
                
            
	
	Ishikawa further teaches that the powder size is 0.8 µm, which anticipates the claimed range [Table 3].
Further still, Ishikawa states that if the powder size exceeds 10 µm, the coercive force at room temperature becomes small, thereby indicating that there is an inverse correlation between powder size and coercive force [translation page 3, middle]. While Ishikawa does not explicitly state that the coercive force continues to increase as the powder size decreases below 1 µm, as shown by Tanigawa in Figure 2 the coercive force is inversely correlated with powder size including at powder sizes less than 1µm. 
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	
Regarding claim 7 and 8, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches Example 10 in Table 3 in which the powder size is 0.8 µm, which anticipates the claimed range of claim 7 and 8.


Claims 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004/111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)) as evidenced by Isnard (High Field Magnetization…, NPL, 1994, as disclosed in IDS 8/30/2018). 

Regarding claim 2, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 with a Th2Zn17 crystal structure [“Best mode of invention”, lines 7 – 9]. However, Ishikawa does not specifically teach the ratio of the c-axis lattice constant to the a-axis lattice constant. Isnard shows the lattice constants (“a” and “c”) of an Sm2Fe17N3 magnet in which the c-axis constant is approximately 12.658 and the a-axis is approximately 8.744 with a C/A values of 1.4476, which falls within the claimed range. Therefore, an ordinarily skilled artisan would expect the Sm-Fe-N magnetic powder of Ishikawa to have a c/a ratio of 1.4476, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and crystal structure, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
	

Claims 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (JP2004/111515, as disclosed in IDS 8/30/2018 using espacenet translation (provided in office action mailed 5/26/20)) as evidenced by Iriyama (“Magnetic Properties of Sm2Fe17Nx”, NPL, 1992).

Regarding claim 4, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches that the Sm-Fe-N magnet powder is specifically Sm2Fe17N3 [“Best mode of invention”, lines 7 – 9] as well as some of the magnetic properties in Table 3. However, Ishikawa does not specifically teach the maximum energy product. Iriyama teaches the magnetic properties of Sm2Fe17Nx [title]. Iriyama further discloses that a Sm2Fe17Nx containing 95 vol% Sm2Fe17N3 has a maximum energy product of about 35 MGOe, which meets the claimed limitation [conclusion]. Therefore, an ordinarily skilled artisan would expect the Sm-Fe-N magnetic powder of Ishikawa to have a maximum energy product of about 35 MGOe, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                                                                                                                     
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2004/111515, disclosed in IDS 8/30/18 using espacenet translation (provided in office action mailed 5/26/20)) as applied to claim 1 above, as evidenced by Tanigawa (JP2004/263276, using JPO translation).

Regarding claim 3, Ishikawa teaches the invention as applied above in claim 1. Ishikawa teaches an average particle diameter of 0.8 microns [table 2] but does not teach a coercivity/coercive force of 17 KOe or greater. However, Tanigawa teaches an R-FE-N based magnet power and specifically a Sm-Fe-N based magnet powder [0001]. Tanigawa teaches the magnetic powder has a powder size range of 0.5 – 10 µm [0015] and shows in Figure 2 that from approximately 0.5 – 2 µm powder size (which overlaps with the 0.8 micron powder size of Ishikawa) the coercivity ranges from approximately 1400 – 1200 kA/m (15.08 kOe – 17.59 kOe), which overlaps with the claimed range. 
Therefore, there is reasonably expectation to a person of ordinary skill in the art that the 0.8 micron powder of Ishikawa would meet/overlap with the claimed coercivity range, absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and size, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but are not persuasive. 
Applicant argues that the claimed invention is distinguished over the prior of Ishikawa (JP2004/111515) because Ishikawa only teaches that the coercivity decreases above 10µm and does not explicitly state that the coercivity increases at a powder size of less than 1 µm. However the examiner respectfully disagrees. 
As evidenced by Tanigawa (JP2004/263276), the coercivity of an Sm-Fe-N magnet and its powder size have an inverse relationship [See Figure 2 of Tanigawa], and therefore, the coercivity of Ishikawa would be expected to continue to increase below 1µm powder size. This expectation is further support by Okada (“Development of Synthesis Method for Highly Heat-Resistant Rare Earth Magnet Powder without Heavy Rare Earths”, NPL) which shows the inverse correlation of powder size and coercivity in the figure. Therefore, applicant’s arguments are not found persuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/               Examiner, Art Unit 1737   			/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737